Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed on 03/03/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 5, 7, 8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US 20190219514 A1; hereinafter “Atkinson”) in view of Aurongzeb et al. (US 20130119352 A1; hereinafter “Aurongzeb”) 

In re claim 1, Atkinson discloses an electrophoretic display device (fig. 4), comprising:
an electrophoretic display module (127 without the Substrate/adhesive layer above the display layer 127, 128, Conductor/Absorber, Substrate/Barrier; hereinafter “EDM”) (¶ 0095, 0111); and
an organic light emitting diode (OLED) module 129 (¶ 0083, 0084, 0110, 0111) over the electrophoretic display module (EDM), wherein the organic light emitting diode module 129 is aligned with and is attached to the electrophoretic display module (EDM), wherein the organic light emitting diode (OLED) module 129 comprises a substrate, an anode layer, an organic light-emitting layer, and a cathode layer (transparent conductors above and below the organic layer function as an anode layer and a cathode layer. Fig. 4, ¶ 0083-0084 of Atkinson).

Atkinson does not expressly disclose the organic light emitting diode (OLED) is a polymer light emitting diode (PLED) and wherein the polymer light emitting diode module comprises a hole transport layer, a polymer light-emitting layer, an electron transport layer, and the cathode layer made of metal or alloy, wherein the cathode layer has a plurality of holes and is directly in contact with the electron transport layer.

In the same field of endeavor, Aurongzeb discloses an organic display device (figs. 1-4) wherein the organic display device is a polymer light emitting diode (PLED) (¶ 0039, 0045), and

the cathode layer 22 made of metal or alloy (¶ 0046), wherein the cathode layer 22 has a plurality of holes 27 (¶ 0049) and is directly in contact with the electron transport layer (cathode layer 22 is in direct contact with the organic layer 20 which has the electron transport layer adjacent to the cathode 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Aurongzeb into the display device of Atkinson and form the PLED with additional layers, such as hole transport layer and electron transport layer in order to increase the efficiency with which holes and electrons recombine to produce light (¶ 0045 of Aurongzeb). Furthermore, Aurongzeb teaches the cathode layer with plurality of holes meet the demand of an improved cathode structure and cathode protection layer particularly suited for flexible OLED devices that operate in high temperature environments (¶ 0003, 0006, 0066 of Aurongzeb).

In re claim 4, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above.
Atkinson further discloses the electrophoretic display device of claim 1 (fig. 4), wherein the electrophoretic display module comprising:
an array substrate (array substrate comprising detection layer 128, Conductor/Absorber, Substrate/Barrier; hereinafter “Array_Subx”);
a display medium layer (display medium layer comprising the portion of the display layer 127 which includes Black Ink 133, White Ink 131 and Clear Fluid; hereinafter “DML”) over the array substrate (Array_Subx); and
Front_Subx”) between the display medium layer (DML) and the polymer light emitting diode module 129.

In re claim 5, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 4 outlined above.
Atkinson further discloses the electrophoretic display device of claim 4 (fig. 4), wherein the array substrate (Array_Subx) and the front substrate (Front_Subx) comprise a flexible substrate (¶ 0078) or a rigid substrate.

Regarding Claim 7, because claim 5 recites flexible substrate and rigid substrate in alternative, the claim limitation of claim 7 becomes optional.

In re claim 8, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 4 outlined above.
Atkinson further discloses the electrophoretic display device of claim 4 (fig. 4), wherein the display medium layer (DML) comprises:
an electrophoresis liquid (e.g. clear liquid 58; ¶ 0093); and
at least two types of charged particles (Black Ink 133, White Ink 131) (¶ 0111) dispersed in the electrophoresis liquid, wherein one of the two types of the charged particles has a color that is different from another one of the two types of the charged particles, and the charged particles are selected from a group consisting of a plurality of red particles, a plurality of green particles, a plurality of yellow particles, a plurality of blue particles, a plurality of black particles and a plurality of white particles (¶ 0111).


In re claim 13, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above.
Atkinson further discloses the electrophoretic display device of claim 11 (fig. 4), wherein the anode layer comprises indium tin oxide (ITO) (¶ 0086-0087; electrodes of the light source layer comprises ITO).

In re claim 14, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above. 
 	Atkinson does not expressly disclose wherein each of the holes has a diameter of about 10-40 µm.
	Aurongzeb further discloses (figs. 1-4) wherein each of the holes 27 has a diameter of at least 1 micron (¶ 0010, 0049; “each column 25 of a plurality of the columns 25 desirably is spaced apart from its nearest neighboring column 25 by a distance of at least one micron”).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Aurongzeb into the organic electroluminescence element of Atkinson as in order to meet the demand of an improved cathode structure and cathode protection layer particularly suited for flexible OLED devices that operate in high temperature environments (¶ 0003, 0006, 0066 of Aurongzeb).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges


In re claim 15, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 14 outlined above. 
 	Aurongzeb further discloses (figs. 1-4) wherein a distance (i.e., the thickness of the discontinuous cathode layer 22b) between adjacent ones of the holes 27 is about of at least up to ten microns (¶ 0066), which overlaps the claimed value of about 25-50 um.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Aurongzeb because Aurongzeb teaches the patterned cathode layer with plurality of holes meet the demand of an improved cathode structure and cathode protection layer particularly suited for flexible OLED devices that operate in high temperature environments (¶ 0003, 0006, 0066 of Aurongzeb).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP § 716.02 for a discussion of criticality and unexpected results.)

In re claim 16, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 14 outlined above. 
Aurongzeb further discloses wherein each of the holes 27 has a round, an elliptical, a drop-shaped, a rectangular, or a polygonal contour (figs. 1-4).

In re claim 17, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above.
Atkinson further discloses the electrophoretic display device of claim 1 (fig. 4), further comprising a protective film (e.g. the topmost Sealant/Barrier) over the electrophoretic display module, wherein the protective film comprises an anti-glare film, an anti-reflective film, a UV blocking film, a moisture blocking film (the topmost Sealant/Barrier can function as a moisture blocking film, as the claim does not quantify the amount of moisture being blocked), or an anti-scratch film.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Aurongzeb as applied to claim 5 above and further in view of Chopra et al. (US 20070268244 A1; hereinafter “Chopra”).

In re claim 6, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above, but do not expressly disclose wherein the flexible substrate comprises polyimide (PI), polyethylene terephthalate (PET), Polyethylene naphthalate (PEN), polyamide (PA), epoxy, polycarbonate (PC), or polymethyl methacrylate (PMMA).
In the same field of endeavor, Chopra discloses an electrophoretic display device (fig. 1) wherein the front and the back substrates (20, 10) comprise polyethylene terephthalate (PET) (¶ 0027). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Chopra into the electrophoretic display  Atkinson/Aurongzeb as Chopra discloses polyethylene terephthalate is a known suitable material for the flexible substrate (¶ 0027 of Chopra).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Aurongzeb as applied to claim 1 above and further in view of Chen et al. (US 20190198584 A1; hereinafter “Chen”).

In re claim 12, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above, but do not expressly disclose wherein the substrate comprises glass, polyimide (PI), polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polyamide (PA), epoxy, polycarbonate (PC), or polymethyl methacrylate (PMMA).
In the same field of endeavor, Chen discloses a flexible OLED display panel (fig. 4) wherein the flexible substrate 10 (¶ 0052) comprises polyimide, polycarbonate, polyethersulfone, polyethylene terephthalate, polyethylene naphthalate, polyarylate or glass fiber reinforced plastic (¶ 0023). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Chen into the flexible display device of Atkinson/Aurongzeb as Chen discloses flexible OLED display panels can not only be thinner and lighter in size, but also reduce power consumption, thereby helping to enhance the life of the corresponding product and the plastic based materials are known materials for forming the flexible substrate in order to achieve the advantage cited above (¶ 0004, 0023 of Chen).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Aurongzeb as applied to claim 1 above and further in view of Lo et al. (US 20170031227 A1; hereinafter “Lo”).

In re claim 9, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above, but do not expressly disclose a color filter layer between the polymer light emitting diode module and the electrophoretic display module.
In the same field of endeavor, Lo discloses an electrophoretic display device (fig. 2) comprising a color filter layer above the electrophoretic display module 120 (¶ 0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Lo into the electrophoretic display device of Atkinson/Aurongzeb in order to enable the electrophoretic display device to have a color display function (¶ 0006 of Lo). 

In re claim 10, Atkinson/Aurongzeb/Lo disclose the electrophoretic display device of claim 9 outlined above. 
Lo further discloses wherein the color filter layer 110 comprises a red color resist 112, a green color resist 114, and a blue color resist 116 (¶ 0037).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Aurongzeb as applied to claim 1 above and further in view of Chu et al. (US 20100167002 A1; hereinafter “Chu”).

In re claim 18, Atkinson/Aurongzeb disclose the electrophoretic display device of claim 1 outlined above.
Atkinson further discloses (fig. 4) a first adhesive layer (e.g. the lower portion of the Substrate/Adhesive layer above the display layer 127; hereinafter “Adhs_1”) between the organic light emitting diode module (OLED) 129 and the electrophoretic display module (EDM);
a second sealant/barrier layer (hereinafter “Adhs_2”) over the organic light emitting diode module (OLED) 129.
Atkinson discloses a sealant at the top of the light emitting diode module.
However, Atkinson/Aurongzeb does not expressly disclose:
the first adhesive layer and the second sealant/barrier layer have waterproof properties and 
a sealant surrounding the polymer light emitting diode module and covering a first interface between the polymer light emitting diode module and the first waterproof layer and a second interface between the polymer light emitting diode module and the second waterproof layer.
In the same field of endeavor, Chu discloses a package of a sensitive device (fig. 6) wherein the sensitive device 620 can be a display device including a is a polymer light emitting diode (PLED) (e.g. organic light emitting devices, liquid crystal displays, displays using electrophoretic inks, light emitting diodes, light emitting polymers; ¶ 0020) and the environmentally sensitive display device 620 is being sealed by a sealant (625, 630) (¶ 0042). Chu further discloses the sealant (625, 630) surrounding the sensitive device 620 which includes light emitting polymer and the sealant (625, 630) covers upper and lower adjacent substrates (615, 610) and has water-proof properties (as it prevents moisture and/or oxygen (or other contaminants) diffusion; ¶ 0002-0004, 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Chu into the display device of Atkinson/Aurongzeb and modify the top sealant of Atkinson with the sealant taught by Chu in order to prevent moisture and/or oxygen (or other contaminants) diffusing into the device and damage the PLED (¶ 0002 of Chu).
The combined teachings of Atkinson, Aurongzeb and Chu disclose a sealant (Chu: 620, fig. 6) surrounding the polymer light emitting diode module (Atkinson: 129; fig. 4) and covering a first interface between the polymer light emitting diode module (Atkinson: 129; fig. 4) and the first waterproof layer (Atkinson: “Adhs_1”; fig. 4) and a second interface between Atkinson: 129; fig. 4) and the second waterproof layer (Atkinson: “Adhs_2”; fig. 4).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Aurongzeb and Chu as applied to claim 18 above and further in view of Choi et al. (US 20160276601 A1; hereinafter “Choi”).

In re claim 19, Atkinson/Aurongzeb/Chu disclose the electrophoretic display device of claim 18 outlined above, but do not expressly disclose wherein the first waterproof layer and the second waterproof layer comprise glass, polystyrene (PS), or polyethylene terephthalate (PET).
	In the same field of endeavor, Choi discloses an organic light emitting display device (fig. 6) wherein the substrate BS comprising polyethylene terephthalate (PET) based waterproof materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Choi into the display device of Atkinson/Aurongzeb/Chu in order to have water-proof properties of the adhesive layers as well as mechanical strength, thermal stability, transparency, surface smoothness, easiness of handling (¶ 0116 of Choi).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893